Title: To Thomas Jefferson from Elisha P. Cutler, 22 August 1808
From: Cutler, Elisha P.
To: Jefferson, Thomas


                  
                     
                     Northyarmouth.August 22. 1808.
                  
                  The Inhabitants of the Town of North Yarmouth in legal Town-Meeting assembled, Respectfully represent,
                  That ardently attached to a republican form of Government, they are ever willing to make the greatest sacrifices to promote the interest, assert the rights, and maintain the honour of thier Country.
                  Possessing a soil not abundantly rich, and partly dependant on Commerce for the means of subsistence, they severely feel the effects of the Embargo. The numerous restrictions on the Coasting-Trade have added much to thier embarrassments.
                  Fully sensible of the importance and necessity of maintaining the laws, they deprecate every violation of the Embargo, although they are ardently desirous of its removal.
                  They regard the events which have recently taken place in Europe with the deepest interest. Spain and Portugal have asserted thier independence with a spirit, which deserves, if it does not ensure success. The King of Great-Britain, having in consequence of these events, raised the blockade of all the ports of Spain, except such as are still in the possession, or under the controul of France, a lucrative source of commerce is now opened to neutrals. They trust that your Excellency will embrace this opportunity to suspend the embargo, agreeably to the powers with which you are vested by act of Congress.
                  Your Petitioners therefore pray that the Embargo may be suspended, in whole or in part, agreeably to the act above-stated, or if any doubts should exist as to the sufficiency of those powers, that Congress may be convened to take the subject into consideration.
                  
                     Elisha P. Cutler
                     
                     Ammi R Mitchell
                     
                     David Prince
                     
                     Jacob Mitchell
                     
                     Asa Chase
                     
                  
               